DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/698,399 filed on 6/23/2022 with effective filing date 4/25/2019. Claims 21-25 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-20 of US 11284100. Although the claims at issue are not identical, they are not patentably distinct from each other. 
US 11,284,100
Current Application
1. (Currently Amended). A decoder, the decoder comprising circuitry configured to: receive a coded bitstream, the bitstream including a sequence parameter set, a plurality of headers, each header including a global motion enabled flag and an affine enabled flag, a picture parameter set, and a coded picture, the coded picture including a first coded region with global motion and a second coded region with local
motion; construct a motion vector candidate list in accordance with information in the sequence
parameter set; decode the first coded region using one or more motion vectors obtained based on information contained in the motion vector candidate list, and using at least one of
translational motion compensation, 4-parameter affine motion compensation, and 6-parameter affine based motion compensation, wherein decoding is performed as a function of the global motion enabled flag and the affine enabled flag; and decode the second coded region using local motion vectors for individual blocks in the
second region.
21. (New) A decoder configured to:
receive a bit stream, the bitstream including a coded picture including a first region
comprising a first contiguous plurality of coded blocks and signaling information associated with each coded block; for each coded block in the first region, in response to the associated signaling information, construct a motion vector candidate list including at least one motion vector candidate for enabling the reconstruction of global motion in the first region, the one motion vector candidate comprising a translational motion vector for
translational motion compensation or multiple control point motion vectors
for 4-parameter or 6-parameter affine motion compensation; if the one motion vector candidate comprises a translational motion vector, decode the blocks in the first region using translational motion compensation to reconstruct global motion in the first region, and
if the one motion vector candidate comprises multiple control point motion vectors, decode
the blocks in the first region using affine motion compensation to reconstruct global motion in the first region.




Allowable Subject Matter
The prior art of record in particular, Chen et al. US 2018/0359483 in view Liu et al. US 2020/0260111 A1 does not disclose, with respect to claim 21, for each coded block in the first region, in response to the associated signaling information, construct a motion vector candidate list including at least one motion vector candidate for enabling the reconstruction of global motion in the first region,
the one motion vector candidate comprising a translational motion vector for translational motion compensation or multiple control point motion vectors for 4-parameter or 6-parameter affine motion compensation; if the one motion vector candidate comprises a translational motion vector, decode the
blocks in the first region using translational motion compensation to reconstruct global motion in the first region, and if the one motion vector candidate comprises multiple control point motion vectors, decode the blocks in the first region using affine motion compensation to reconstruct global motion in the first region as claimed.  
Rather, Chen et al. discloses determining a motion vector of a non-adjacent block of a current picture of video data by a video decoder, where the non-adjacent block is non-adjacent to a current block of the current picture. A motion vector predictor (MVP) of the current block is determined  by the video decoder based on the motion vector of the non-adjacent block. A motion vector of the current block is determined by the video decoder based on the MVP of the current block. A predictive block is determined by the video decoder based on the motion vector of the current block. Sample values of the current picture are reconstructed by the video decoder based on the predictive block
 Similarly, Liu et al. discloses the method involves receiving the input data related to a current processing unit at a video encoder side. A video bitstream is received corresponding to compressed data. The current processing unit is provided at a video decoder side. The current processing unit consists of a set of pixels from the video data. A global motion compensation indication is indicated at the video encoder side. The current processing unit is encoded at the video encoder side. The current processing unit is decoded at the video decoder side using the coding modes. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485